Citation Nr: 0839026	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for PTSD.  The veteran disagreed and 
perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Such notice must be 
provided prior to the RO's final decision of the veteran's 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of 
a service connection claim including: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

The record reveals that the veteran was sent letters dated 
October 2003 and December 2003 which informed him that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records, and that a 
medical examination would be provided if it were determined 
to be necessary to decide his claim.  However, the record 
does not include notice of the evidence that would be 
required to substantiate a claim for entitlement to service 
connection prior to the RO's final decision regarding the 
veteran's claim.  Specifically, there is no copy of any 
notice prior to the RO's final decision that to substantiate 
a claim for service connection, the evidence needed to show 
that he had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
military service.  In addition, there is no evidence of 
record that the veteran was provided notice pursuant to the 
Court's guidance in Dingess, supra.  This must be 
accomplished.

The Board notes that the record shows that notice of what 
evidence is required to substantiate a service connection 
claim was provided in a letter dated in March 2005, the same 
date that the last supplemental statement of the case was 
sent to the veteran.  Such notice did not allow the veteran 
to have a meaningful opportunity to participate effectively 
in the adjudication of his claim as the Federal Circuit Court 
directed in Mayfield, supra.  

Finally, the record includes an October 2002 VA treatment 
note which indicates that the veteran sought assistance from 
VA regarding an application for a hearing before a Social 
Security Administration (SSA) Administrative Law Judge.  
There is nothing further in the record indicating whether the 
veteran subsequently obtained SSA benefits or whether he 
underwent medical examinations pertaining to an SSA claim.  
However, in Murincsak v. Derwinski, 2. Vet. App. 363 (1992), 
the Court held that VA's statutory duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation benefits.  
There is nothing in the record indicating SSA was contacted 
for any records.  Therefore, the AOJ must inquire and obtain 
the records from SSA pertaining to the veteran's service-
connected conditions.

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the veteran with 
all required notice pursuant to 38 
U.S.C.A. §§ 5103(a), 5103A, and 
38 C.F.R. § 3.159(b). 

2.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
SSA disability benefits, including any 
medical records. Any records so obtained 
should be associated with the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claim of entitlement to service connection 
for PTSD. If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response. Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




